                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


SAID EL-KHATIB,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) CASE NUMBER: 1:19 CV 00066
                                         )
CITY OF FORT WAYNE and                   )
OFFICER MATT NEWBAUER                    )
                                         )
      Defendants.                        )
                                         )
________________________________________ )

                                     OPINION AND ORDER


       Said El-Khatib (“El-Khatib”), pro se, sued the City of Fort Wayne and one of its police

officers after vehicles that he parked in a private lot were towed. Before the Court is the

Defendants’ Motion for Summary Judgment [DE 34]. Although he was advised of his obligation

to respond, El-Khatib has neither responded to the motion nor kept the Court apprised of his current

address. For the following reasons, the Defendants’ Motion will be GRANTED.

                                  APPLICABLE STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The movant bears the initial responsibility of informing the district court of the basis of its

motion, and identifying those portions of designated evidence that demonstrate the absence of a

genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). After “a

properly supported motion for summary judgment is made, the adverse party must set forth specific




                                                  1
facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986) (quotation marks and citation omitted).

       A factual issue is material only if resolving the factual issue might change the outcome of

the case under the governing law. See Clifton v. Schafer, 969 F.2d 278, 281 (7th Cir. 1992). A

factual issue is genuine only if there is sufficient evidence for a reasonable jury to return a verdict

in favor of the non-moving party on the evidence presented. See Anderson, 477 U.S. at 248. In

deciding a motion for summary judgment, the court “may not ‘assess the credibility of witnesses,

choose between competing reasonable inferences, or balance the relative weight of conflicting

evidence.’ ” Bassett v. I.C. Sys., Inc., 715 F. Supp. 2d 803, 808 (N.D. Ill. 2010) (quoting Stokes v.

Bd. of Educ. of the City of Chi., 599 F.3d 617, 619 (7th Cir. 2010)). Instead, it must view all the

evidence in the record in the light most favorable to the non-moving party and resolve all factual

disputes in favor of the non-moving party. See Anderson, 477 U.S. at 255.

       That a motion for summary judgment is unopposed doesn't change the summary judgment

standard, and the court still conducts “more than just a cursory review of the filings” and

scrutinizes the movant's factual submissions in order to “determine that the motion is sound and

within the parameters of the law.” Leal v. TSA Stores, Inc., No. 2:13 CV 318, 2014 WL 7272751,

at *1 (N.D. Ind. Dec. 17, 2014). An unopposed motion does, however, “reduce the pool” from

which facts and inferences relative to the motion may be drawn. Smith v. Severn, 129 F.3d 419,

426 (7th Cir. 1997). Accordingly, facts alleged in the motion are deemed admitted so long as

support for them exists in the record. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003)

(“[F]ailure to respond by the nonmovant as mandated by the local rules results in an admission”);

Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-286 (7th Cir. 1997) (affirming grant of summary




                                                  2
judgment where the nonmovant failed to properly offer evidence disputing the movant's version

of the facts). Mindful of these standards, the Court turns now to the facts of the case.

                                  FACTUAL BACKGROUND

       Defendant Matthew Newbauer (“Detective Newbauer”) is a detective and sworn police

officer with the City of Fort Wayne. (Affidavit of M. Newbauer, ¶2, hereafter, “Newbauer Aff. at

____.”). In February, 2018, Detective Newbauer conducted a VIN inspection on Calhoun Street

in Fort Wayne, Indiana (Newbauer Aff. at ¶3). While he was conducting the inspections, the

business owner at the Calhoun Street address informed Detective Newbauer that a neighbor had

parked and abandoned multiple vehicles on his private parking lot. (Id.). Detective Newbauer

informed the property owner to call him at a later date to discuss the matter. (Id.).

       Subsequently, the parking lot owner, Sisouphah Bouphisai, (“Bouphisai”) called Detective

Newbauer. (Newbauer Aff. at ¶4). Bouphisai advised Detective Newbauer that El-Khatib, a

neighbor, had multiple vehicles parked on his private parking lot and he would like them towed.

(Id.). Detective Newbauer advised Bouphisai that the City of Fort Wayne was unable to tow the

vehicles because the vehicles were parked on his private lot. (Id.). However, Detective Newbauer

advised Bouphisai to contact a private towing company, such as Blue Eagle or Pro Tow, to remove

the vehicles. Other than this conversation with Bouphisai, Detective Newbauer had no additional

involvement in this matter.

       In late February, 2018, Bouphisai contacted Pro Tow in Fort Wayne, Indiana to tow the

five vehicles from his lot. Bruce Wendel (“Wendel”) is the owner of Pro Tow and met with

Bouphisai to determine which vehicles Bouphisai wanted towed.1 (Bruce Wendel Aff. at ¶2,


1
 Wendel met with Bouphisai after one of his employees showed up at Bouphisai’s business but had
difficulty understanding which vehicles Bouphisai wanted towed and to where he wanted them towed.
Wendel then met with Bouphisai and another man helped interpret what Bouphisai was requesting.

                                                 3
hereafter, “Wendel Aff. at ____”). Thereafter, Wendel towed the five vehicles from Bouphisai’s

private lot. Detective Newbauer did not contact Wendel or Pro Tow to tow El-Khatib’s vehicles.

        In his deposition, El-Khatib testified that he had five to seven vehicles parked in the private

lot owned by Bouphisai. (Deposition of Said El-Khatib, at p. 7, hereafter “El-Khatib Dep. at

____”). After the vehicles were towed by Pro Tow, El-Khatib stated that he received all his

vehicles back within a day or two after they were towed. (Id. at 12).

                                             DISCUSSION

        In his Complaint, El-Khatib asserted violations of the Fourth and Fourteenth Amendments

pursuant to 42 U.S.C. §1983 against Detective Newbauer as well as claims for state law conversion

and theft. With respect to the City, El-Khatib asserts a claim of respondeat superior liability.

        Section 1983 of Title 42 of the United States Code provides in part:
        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress

42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege (1) a person deprived him

of a right secured by the Constitution, and (2) the person violating that right acted under color of

state law. See West v. Atkins, 487 U.S. 42, 48 (1988).2

        Here, El-Khatib alleges a host of claims. First, he asserts that Detective Newbauer violated

his Fourth Amendment and Fourteenth Amendment due process rights by seizing or directing the

seizure of his vehicles without probable cause and without process. His complaint asserts a


2
  With respect to municipal liability under §1983, a plaintiff must allege that the defendant’s policies or
customs caused the alleged constitutional violation. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S.
658, 694 (1978). Here, it does not appear from the Complaint that the Plaintiff is asserting a municipal
liability type of claim.


                                                    4
“conspiracy” between Detective Newbauer and Wendel to deprive him of his property. Likewise,

he alleges that the City should be held accountable for Detective Newbauer’s state law violations

under a theory of respondeat superior.

        The constitutional claims asserted via §1983 against Detective Newbauer fail for a number

of reasons, not the least of which is that he was not personally involved in the events here.

“[Section] 1983 lawsuits against individuals require personal involvement in the alleged

constitutional deprivation to support a viable claim.” Palmer v. Marion Cty., 327 F.3d 588, 594

(7th Cir. 2003). Here, while the Complaint alleged that Detective Newbauer directed the removal

of the vehicles, the undisputed evidence on summary judgment is that he had no involvement with

the vehicles’ removal. In fact, the evidence reveals that Detective Newbauer specifically told

Bouphisai that the City could not remove the vehicles from Bouphisai’s private property. That

evidence alone is sufficient to grant summary judgment in his favor on all the alleged constitutional

claims against him.3

        With respect to the state law claims for conversion and theft, it is equally clear that those

claims fail as a matter of law as well. Both conversion and theft claims require evidence that a

person “knowingly or intentionally” exerted unauthorized control over the property of another.

Ind.Code §§35-43-4-2-3. As the undisputed facts demonstrate, Detective Newbauer neither seized

nor ordered the seizure of El-Khatib’s property. Thus, he did not exert any control much less

“unauthorized control” over the Plaintiff’s property. By extension, the City cannot be held liable

under a theory of respondeat superior since Detective Newbauer did not violate any state laws or




3
 With respect to the alleged procedural due process violation, even if Detective Newbauer had
participated in the vehicle’s towing, the Fourteenth Amendment is not violated where adequate post-
deprivation remedies are available.

                                                   5
participate in the violation of state laws. Accordingly, summary judgment is appropriate on all

claims asserted against the defendants.

                                          CONCLUSION

       Based on the foregoing, the Defendants’ Motion for Summary Judgment is GRANTED.

The Clerk is directed to enter judgment in favor of the Defendants.



SO ORDERED. This 6th day of April, 2020

                                                                               s/ William C. Lee
                                                                      United States District Court




                                                6
